Citation Nr: 1437457	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  03-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a nerve condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970, including combat service in the Republic of Vietnam.  His decorations include the Purple Heart and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board denied service connection for skeletal blastomycosis in January 2010 and the Veteran appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court issued a memorandum decision remanding, in part, a nerve disorder to the Board for readjudication.  In response to the Court remand, the Board remanded the Veteran's claim for further development in April 2012.  In compliance with the Board's remand directives, VA notified the Veteran that he may submit lay statements concerning the onset of his nerve condition, requested the contact information of all medical providers who treated the Veteran for a nerve condition, provided a May 2012 examination, and readjudicated the claim.

During the May 2012 examination, a VA neurologist documented possible diagnoses of polyneuropathy and multiple sclerosis, and opined that a repeat MRI would be helpful in diagnosing the Veteran's condition.  Based on the foregoing, the Board finds that another remand is necessary to obtain definitive diagnoses of a nerve and/or neurological condition, if possible.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991).

Review of the record shows substantial compliance with the remaining remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit, or authorize VA to obtain, relevant treatment records dated from May 2012.  All efforts to obtain any records identified by the Veteran and any negative responses to VA's request for records should be documented in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service nerve symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating all outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any nerve and/or neurological condition found to be present.  Specifically, the examiner is asked to address whether the Veteran has polyneuropathy and/or multiple sclerosis; a diagnosis of multiple sclerosis must be ruled in or excluded.  The claims file must be made available to and reviewed by the examiner; such review should be noted.  All necessary tests should be conducted, to include an MRI, and the examiner should review the results of any testing prior to completion of the report.

Based on review of the record, the examination, and the results of any necessary diagnostic studies, the examiner should address the following:

   (a) Whether it is at least as likely as not that any nerve and/or neurological condition found to be present had its onset during service or is otherwise related to service.

   (b) Whether it is at least as likely as not that any nerve and/or neurological condition found to be present developed within one year of his discharge from service.

   (c) Whether it is at least as likely as not that any nerve and/or neurological condition found to be present is related to the Veteran's in-service exposure to herbicide agents, to include Agent Orange.  The examiner is asked to note that the Veteran's exposure to herbicide agents in service must be presumed in light of the Veteran's Vietnam combat service.

   (d) Whether it is at least as likely as not that any nerve and/or neurological condition found to be present was caused or aggravated by the Veteran's service-connected chloracne and/or posttraumatic stress disorder, to include the aggregate impact of the service-connected disabilities.

The examiner should prepare a legible report setting forth all examination findings and is asked to consider the relevant lay and medical evidence of record in offering the requested opinions.  The report should include complete rationale for all opinions offered and conclusions reached.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

4.  Thereafter, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

